Name: Commission Regulation (EEC) No 1680/78 of 17 July 1978 on the adjustment of the export refunds on malt under Article 16 (4) of Regulation (EEC) No 2727/75
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff;  agricultural structures and production;  information technology and data processing;  marketing
 Date Published: nan

 Avis juridique important|31978R1680Commission Regulation (EEC) No 1680/78 of 17 July 1978 on the adjustment of the export refunds on malt under Article 16 (4) of Regulation (EEC) No 2727/75 Official Journal L 193 , 18/07/1978 P. 0010 - 0012 Finnish special edition: Chapter 3 Volume 10 P. 0060 Greek special edition: Chapter 03 Volume 22 P. 0019 Swedish special edition: Chapter 3 Volume 10 P. 0060 Spanish special edition: Chapter 03 Volume 14 P. 0204 Portuguese special edition Chapter 03 Volume 14 P. 0204 COMMISSION REGULATION (EEC) No 1680/78 of 17 July 1978 on the adjustment of the export refunds on malt under Article 16 (4) of Regulation (EEC) No 2727/75 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1254/78 (2), and in particular Article 16 (6) thereof, Whereas, in the case of barley malt exported during the first two months of the marketing year in respect of which the refund was fixed in advance before 1 August, Article 16 (4) of Regulation (EEC) No 2727/75 lays down the conditions for adjusting the refund fixed in advance; Whereas it must be ensured that, when such adjustment is to be made, the barley malt exported during the first two months of the marketing year was in stock at the end of the preceding marketing year or was made from barley in stock at that time ; whereas the quantities of barley and malt in stock at the end of the marketing year in question must therefore be ascertained ; whereas the competent authorities of each Member State should be responsible for ascertaining such quantities and for taking all necessary steps to ensure compliance with the Community provisions concerning the adjustment of export refunds on malt exported during the period under consideration; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. The provisions of this Regulation shall apply to malt or barley in stock at the end of a marketing year for which no carry-over payment as referred to in Article 9 of Regulation (EEC) No 2727/75 has been fixed in respect of those products and which is exported as malt during the first two months of the following marketing year under a licence on which the refund was fixed in advance before 1 August. 2. For the purpose of determining the day of export, the relevant date shall be that on which customs formalities as referred to in Article 9 (3) (b) of Regulation (EEC) No 193/75 (3) are completed. Article 2 1. To qualify for the adjustment of the export refund on barley malt under Article 16 (4) of Regulation (EEC) No 2727/75 the exporter must: - if the malt was made from barley in stock at the end of the marketing year, supply the competent authority of the Member State responsible for paying the refund with documents certifying: (a) that the barley comes from stocks declared in accordance with Article 3 below to the competent authority of the Member State in whose territory they were situated; (b) that the malt was exported after 31 July and before 1 October of the year in question; - if the malt was in stock at the end of the marketing year, supply the competent authority of the Member State responsible for paying the refund with documents certifying: (a) that the malt comes from stocks declared in accordance with Article 3 below to the competent authority of the Member State in whose territory they were situated; (b) that the malt was exported after 31 July and before 1 October of the year in question. 2. The documents referred to in point (a) of the first and second indents of paragraph 1 shall be kept by the competent authority responsible for paying the refund. Article 3 1. The stockholder of malt or barley liable to be exported as malt with the adjusted refund must have made a declaration to the competent authority of the (1)OJ No L 281, 1.11.1975, p. 1. (2)OJ No L 156, 14.6.1978, p. 1. (3)OJ No L 25, 31.1.1975, p. 10. Member State in whose territory the stocks are situated, by registered letter, telex or telegram sent not later than the third working day in August, indicating the aforesaid stocks of malt and barley held by him on 31 July. Such declaration shall at least include the items specified in the Annex hereto. 2. If the conditions laid down in paragraph 1 have been fulfilled and on application by the interested party, the competent authority shall issue one or more certificates stating that the products exported were actually in stock at the end of the previous marketing year and therefore qualify for the adjustment of the refund in accordance with Article 16 (4) of Regulation (EEC) No 2727/75. Certificates may be issued only in respect of a quantity not exceeding that declared in accordance with paragraph 1. At the request of the party concerned, a previously issued certificate may be exchanged for two or more certificates in respect of part quantities. Article 4 1. The competent authority of each Member State shall: (a) carry out the necessary checks of stocks and of their movements within its territory; (b) adopt all necessary additional measures to take account of the special conditions within its territory and in particular of the periods during which stocks and their movements are to be subject to checks. 2. Member States shall send to the Commission not later than 31 December of the year in question a written report on the operation of this Regulation, indicating the quantities of barley and malt in stock at the end of the marketing year and the quantities of malt exported under this Regulation. 3. In each Member State the competent authority shall be the intervention agency or such other body as the Member State shall designate. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1978. For the Commission Finn GUNDELACH Vice-President ANNEX Basic information to be supplied with the declaration of stocks of malt or barley present on 31 July A. Malt 1. Quantity, broken down by category of malt. 2. Place of storage. B. Barley 1. Quantity. 2. Place of storage. 3. Declaration certifying that: (a) the barley does not come from the new Community crop; (b) the barley is suitable for processing into malt.